Citation Nr: 1451210	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  10-22 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for the loss of a creative organ.  

4.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for left eye blindness.  

5.  Entitlement to special monthly compensation based on aid and attendance.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2004 and July 2009 decisions of the Detroit, Michigan, Regional Office (RO). 

In light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the PTSD claim has been recharaterized as reflected on the title page.  

Regarding other matters related to jurisdiction, regrettably, action has not previously been taken regarding the Veteran's timely November 2006 Appeal to Board of Veterans' Appeals (VA Form 9), perfecting appellate review of the February 2004 rating decision, denying compensation benefits under the provisions of 38 U.S.C.A. § 1151 for the loss of a creative organ.  The Board will now take appropriate action with respect to this appeal.  

The issues of entitlement to (I) service connection for an acquired psychiatric disorder on the merits; (II) compensation benefits under the provisions of 38 U.S.C.A. § 1151 for the loss of a creative organ; (III) compensation benefits under the provisions of 38 U.S.C.A. § 1151 for the loss of a left eye blindness; and (IV) special monthly compensation based on aid and attendance and addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a July 2001 rating decision, the RO that found that there was insufficient evidence to relate any acquired psychiatric disorder to military service, the Veteran did not appeal the decision.

2.  Evidence associated with the claims file since the July 2001 rating decision became final includes new evidence that relates to an unestablished fact necessary to substantiate the claim for service, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1. The July 2001 rating decision in which the RO denied service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  As pertinent evidence received since the RO''s July 2001 rating decision became final is new and material, the criteria for reopening the claim for service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is reopening the service connection claim and, to this extent, this is the full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A July 2001 RO decision considered and denied the Veteran initial claim for service connection for an acquired psychiatric disorder (characterized as an adjustment reaction disorder/nervous condition), finding that there was insufficient evidence to establish the disability had onset in service or was related to military service.  Although VA received various pieces of evidence within one year of the decision, including psychiatric treatment records and a June 2002 VA aid and attendance examination, the evidence did not suggest or provide any indication that any diagnosis was related to service.  38 C.F.R. § 3.156(b).  The Veteran did not appeal.  Thus, the July 2001 decision became final as to the evidence then of record, and may not be considered on the same factual basis.  See 38 U.S.C.A. § 7105(c).

However, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In this case, the Veteran sought to reopen his claim for service connection in July 2008.  For petitions to reopen filed on and after August 29, 2001, such as this claim, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Since the July 2001 rating decision became final, additional evidence has been associated with the claims file.  The evidence include the Veteran's January 2007 and February 2009 statements that he was subject to mortar attacks while in Vietnam and currently experiences related psychiatric symptoms.  In addition, a May 2009 report from the Joint Service Records Retention Center (JSSRC) suggesting the Veteran's unit may have been in a location that came under enemy attack.  

This evidence is "new" in that it was not before agency decision makers at the time of the July 2001 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  The evidence is also "material" in that it goes to the question of whether the Veteran has a current acquired psychiatric disorder related to service (specifically, alleged in-service enemy attack) or relates to unestablished facts necessary to substantiate the claim.  This evidence is presumed credible solely for purposes of reopening, and raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  The criteria for reopening the claim for service connection for an acquired psychiatric disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence sufficient to reopen the clam for service connection for an acquired psychiatric disorder has been received, to this limited extent, the appeal is granted.  

REMAND

Having reopened the service connection claim for an acquired psychiatric disorder, based on the evidence of record, the Board finds that VA is obligated to provide the Veteran an appropriate VA examination.  This examination is needed to determine whether a currently diagnosed disability is due to events of service, to include the exposure to mortar attacks.  On remand, he must be provided an appropriate psychiatric examination.  See 38 C.F.R. § 3.159.

A May 2004 physician's statement reports that medicine provided by VA to treat the Veteran's glaucoma is known to cause impotence and decreased libido.  In a November 2009 statement, the Veteran also reports undergoing May 1999 left eye surgery, which resulted in subsequent left eye blindness.  The evidence of record suggests the Veteran may have additional disabilities (i.e., erectile dysfunction and left eye blindness) related to VA care.  However, the record must be supplemented on remand to ascertain the facts underlying the VA treatment and whether either disability is due to VA negligence and whether such was reasonably foreseeable.  

The evidence suggests that the Veteran receive regular VA psychiatric, left eye and erectile dysfunction treatment, but the record contains no treatment records dated since July 2009.  Further, a July 2001 Social Security Administration (SSA) award letter indicates that the Veteran likely receives SSA benefits; however, the record does not reflect sufficient attempts to obtain these records.  

Additionally, the record indicates the Veteran underwent surgical intervention on his left eye in May 1999, which included both VA and Kresge Eye Institute care.  VA is obligated to obtain these pre- and follow-up treatment reports, including discharge summaries and operative reports, as well as any surgical consent forms signed by the Veteran in connection with the left eye procedure.  On remand, VA must attempt to obtain these medical records.  

With respect to the aid and attendance claim, this issue is inextricably intertwined with these issues being remanded as the outcome of those claims may substantially affect the consideration of this issue.   the Board finds that the June 2002 VA examination does not presently provide a basis to make a fully informed assessment of the Veteran's condition because of the numerous relevant records that are likely outstanding.  Additionally, the numerous examinations that will be performed on remand that may serve as a basis to grant service connection for a disability or under the provisions of 38 U.S.C.A. § 1151.  As such, the aid and attendance claim must be remanded for additional examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all private treatment records generated at the Kresge Eye Institute related to any left eye disability in May 1999.  Obtain any records for which the Veteran provides authorization and consent.  All efforts to obtain the records should be documented.

2.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's psychiatric disorder, left eye, and erectile dysfunction, dated since July 2009.  All efforts to obtain the records should be documented.

3.  Request from the Detroit VA Medical Center the consent form(s) signed by the Veteran in connection with any left eye surgical procedure performed in the May 1999.  All efforts to obtain the records should be documented.

4.  Request from the Social Security Administration (SSA) the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  All efforts to obtain the records should be documented.

5.  After associating all outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of any psychiatric condition.  The entire claim file, to include any relevant electronic records, must be reviewed by the examiner.  

The examiner must respond to the following:

(A)  Provide a list of the Veteran's psychiatric disabilities.

(B)  With respect to each psychiatric disorder, provide an opinion as to whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the condition: 

(i)  had its onset in-service or within one year of separation; or 

(ii)  is otherwise related to the Veteran's period of military service. 

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge and training).  

6.  After associating all outstanding records with the claims file, direct the claims file to an appropriate physician for an optometric opinion.  The physician should review the claims file and is asked to provide as opinion as to:

a.  whether it is at least as likely as not that the Veteran's left eye blindness was not reasonably foreseeable; and 

b.  whether it is at least as likely as not that the left eye blindness was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment.   

A complete rationale should be expressed for all opinions provided.  If the physician finds that it would be helpful or necessary to obtain a consult and/or examination in order to address items enumerated above, that should be accomplished. 

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge and training).  

7.  After associating all outstanding records with the claims file, direct the claims file to an appropriate physician for a medical opinion.  The physician should review the claims file and is asked to provide as opinion as to:

a.  whether it is at least as likely as not that the Veteran's loss of use of creative organ/impotence from the medication provided by VA was not reasonably foreseeable; and 

b.  whether it is at least as likely as not that the Veteran's loss of use of creative organ/impotence was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment.   

A complete rationale should be expressed for all opinions provided.  If the physician finds that it would be helpful or necessary to obtain a consult and/or examination in order to address items enumerated above, that should be accomplished. 

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge and training).  

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


